89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael R. WILLIAMS, Plaintiff-Appellant,v.John LANGLAND;  John Doe, I-III, Defendants-Appellees.
No. 95-3234.
United States Court of Appeals, Eighth Circuit.
Submitted April 12, 1996.Filed July 1, 1996.

Before WOLLMAN and HANSEN, Circuit Judges, and KYLE,* District Judge.
PER CURIAM.


1
Michael R. Williams appeals from the district court's1 dismissal without prejudice of his 42 U.S.C. § 1983 action claiming deliberate indifference to his alleged serious medical needs.   The district court dismissed the action because Williams failed to timely serve the defendants pursuant to Fed.R.Civ.P. 4(m).   Williams contends that the district court abused its discretion in dismissing his lawsuit because he offered explanations which constitute good cause to excuse his failure to timely effect service on the defendants.   Specifically, Williams claims that the court articulated the proper standard for determining whether good cause exists but subsequently applied a different and improper standard to the facts of this case.


2
After carefully reviewing the record, we conclude that the district court correctly dismissed Williams' lawsuit for the reasons set forth in its well-reasoned opinion.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.2



*
 The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri


2
 Prior to argument in this case, Williams filed a motion to strike the response of Correctional Medical Services and to consider the response filed by the State of Missouri as the brief of the Appellees or, alternatively, to strike the State's brief as well.   We ordered Williams' motion to be submitted with the case and, after a careful review, it is hereby denied